Chief Justice Ewing
delivered the opinion of the Court.
The only error assigned in this case is, that judgment was rendered at a special term, called by the Judge. This he was authorized to do by a special act of the Legislature, (Acts of 1837-8, 113,) which prescribed no form of notice to litigants, other than that which his prudence and discretion might dictate. Such notice, it must be presumed, was given. It is not required by the act to appear on the record, that it was” given, and its non-appearance is no sufficient ground for a reversal.
If the defendants below had a good defence to the action, and in fact had no notice of the special term, their only remedy is in equity.
Judgment affirmed with costs, &c.